EXHIBIT STATEMENT OF COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In thousands) Year Ended December 31, 2003 2004 2005 2006 2007 Earnings: Income before income taxes $ 103,340 $ 115,609 132,588 125,752 158,998 Plus:fixed charges per below 33,513 23,999 26,547 32,399 36,657 Less: capitalized interest per below 29 167 432 654 206 Plus:current period amortization of interest capitalized in prior periods 9 13 21 30 39 Total earnings $ 136,833 $ 139,454 $ 158,724 $ 157,527 $ 195,488 Fixed charges Interest expense $ 31,666 $ 21,724 $ 23,489 $ 28,970 $ 33,430 Capitalized interest 29 167 432 654 206 Interest portion of rent expense 1,818 2,108 2,626 2,775 3,021 Total fixed charges $ 33,513 $ 23,999 $ 26,547 $ 32,399 $ 36,657 Ratio of earnings to fixed charges 4.1 5.8 6.0 4.9 5.3
